Case: 20-11047     Document: 00516494649          Page: 1    Date Filed: 10/04/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 4, 2022
                                   No. 20-11047                         Lyle W. Cayce
                                                                             Clerk

   Michael Joseph DeMarco, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Jeremy J. Bynum, Officer,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:14-CV-94


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:
          Michael Joseph DeMarco, Jr., Texas prisoner # 1564162, appeals the
   summary judgment dismissal of his 42 U.S.C. § 1983 claim that Jeremy
   Bynum, a correctional officer at the Allred Unit of the Texas Department of
   Criminal Justice (TDCJ), confiscated DeMarco’s religious materials in
   violation of the Free Exercise Clause of the First Amendment. We affirm.
                                        I.
          In August 2014, DeMarco filed this § 1983 action against Bynum and
   other defendants. The district court dismissed the action for failure to state
Case: 20-11047        Document: 00516494649             Page: 2      Date Filed: 10/04/2022




                                        No. 20-11047


   a cognizable claim. DeMarco appealed, and this court affirmed in part,
   reversed in part, and remanded. DeMarco v. Davis, 914 F.3d 383, 386–90 (5th
   Cir.) (affirming dismissal of all defendants and claims save the free exercise
   claim against Bynum), cert. denied, 140 S. Ct. 250 (2019). Following remand,
   Bynum moved for summary judgment.                     He contended that TDCJ
   Administrative Directive (AD) 03.72 and his confiscation of DeMarco’s
   religious materials pursuant to that policy were reasonably related to a
   legitimate penological objective, namely, maintenance of prison security
   based on Bynum’s belief that the confiscated materials could be used in the
   trafficking or possession of contraband. Bynum also contended that he was
   entitled to qualified immunity. The district court agreed with Bynum on both
   points and granted summary judgment. DeMarco filed a timely notice of
   appeal.
                                             II.
           We review a district court’s grant of summary judgment de novo,
   applying “the same standard as that employed by the district court.” McFaul
   v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). That is, we affirm “if the
   movant shows that there is no genuine dispute as to any material fact and . . .
   the movant is entitled to judgment as a matter of law.” Id. (quoting Fed. R.
   Civ. P. 56(a)).
                                            III.
           On appeal, DeMarco attempts to raise several issues. 1 But only one
   issue was remanded to the district court for consideration: whether Bynum’s


           1
            For example, DeMarco argues that the confiscated materials were not altered and
   that TDCJ failed to follow protocols regarding storage of confiscated materials and chain
   of custody, as well as procedures regarding disciplinary hearings. These arguments are
   immaterial to this appeal. Whether the materials were altered is inconsequential because




                                              2
Case: 20-11047        Document: 00516494649              Page: 3       Date Filed: 10/04/2022




                                          No. 20-11047


   confiscation of DeMarco’s materials violated DeMarco’s constitutional
   rights under the Free Exercise Clause, i.e., “whether the alleged confiscation
   was reasonably related to a legitimate penological objective.” See DeMarco,
   914 F.3d at 389–90. The district court’s ultimate ruling on this issue rested
   on two key grounds that are supported by the record and the law: DeMarco’s
   property was improperly stored per AD-03.72, and AD-03.72 is reasonably
   related to a legitimate penological goal of prison safety. Summary judgment
   was thus proper.
           As stated in our prior opinion in this case, “[a]n inmate retains his
   right to the free exercise of religion, subject to reasonable restrictions
   stemming from legitimate penological concerns.” Id. at 388–89. When
   evaluating the reasonableness of a prison’s policy, we consider (1) whether
   there is a “valid, rational connection” between the regulation and the
   government interest; (2) whether there are alternative means of exercising
   the rights that remain open to prisoners; (3) the impact that accommodation
   of the asserted constitutional rights would have on other prisoners, guards,
   and prison resources; and (4) the presence or absence of ready alternatives
   that fully accommodate a prisoner’s rights at de minimis cost to valid
   penological interests. Turner v. Safley, 482 U.S. 78, 89–91 (1987) (citation
   omitted). “[P]rison officials are entitled to ‘substantial deference’ in the
   exercise of their professional judgment,” and it is an inmate’s burden to
   prove “that a prison policy, as applied, is not reasonably related to legitimate
   penological objectives.” DeMarco, 914 F.3d at 389.




   DeMarco concedes that the materials were not properly stored. Further, the district court
   previously severed DeMarco’s claim that he was denied due process at his disciplinary
   hearing; that claim is thus a separate cause of action not part of this appeal. See DeMarco,
   914 F.3d at 387 & n.3.




                                                3
Case: 20-11047      Document: 00516494649           Page: 4    Date Filed: 10/04/2022




                                     No. 20-11047


           AD-03.72 concerns the possession of inmate property. Section V
   (“In-Cell Storage Requirements”) provides that when an inmate is not in his
   cell, his property—with some exceptions not relevant here—must be stored
   in a container with a storage capacity of 1.75–2.0 cubic feet. Section VIII
   (“Confiscation of Offender Personal Property”) states that the inmate’s
   “personal property may be confiscated at any time, from any location, for the
   reasons indicated in [Section VIII], and any other appropriately documented
   circumstances as necessary to ensure safety and security.” One such reason
   is improper storage of property. The policy also defines non-dangerous
   contraband as “authorized property which has been altered, damaged, . . . or
   is out of place,” and states that this type of contraband “[r]epresents a threat
   to the management of the unit” and “violates TDCJ rules.”
           DeMarco concedes that he did not store his religious materials as
   required by AD-03.72. And this court has previously indicated that TDCJ
   policies regarding storage of personal property do not infringe on a prisoner’s
   right to free exercise of religion. See Long v. Collins, 917 F.2d 3, 4 (5th Cir.
   1990) (addressing AD-03.72 and suggesting, albeit in dicta, that prison
   officials may impose reasonable restrictions on the amount and type of
   personal property inmates can possess without violating prisoners’
   constitutional rights); see also Carrio v. Tex. Dep’t of Crim. Just., Inst. Div.,
   196 F. App’x 266, 268 (5th Cir. 2006) (stating prisoner’s “claimed denial of
   his First Amendment right to free exercise of his religion when prison
   officials enforced a new prison storage policy was . . . properly dismissed
   because the storage policy [was] reasonably related to legitimate penological
   interests” (citing Safley, 482 U.S. at 89)). We now confirm that to be the
   case.
           Evaluating AD-03.72 in view of the considerations outlined in Safley,
   482 U.S. at 89–91, Bynum’s confiscation of DeMarco’s religious materials
   was reasonably related to a legitimate penological objective. First, there is a



                                          4
Case: 20-11047       Document: 00516494649            Page: 5     Date Filed: 10/04/2022




                                       No. 20-11047


   “valid, rational connection” between AD-03.72 and TDCJ’s interest in
   prison safety and management, insofar as the policy is aimed at reducing the
   access of others to an inmate’s personal property and preventing the
   trafficking of contraband. See Safley, 482 U.S. at 89 (citation omitted). There
   is also an alternative way for DeMarco to exercise his First Amendment
   rights, by accessing religious reading materials through the prison chaplain.
   The impact of accommodating DeMarco’s constitutional rights on other
   prisoners, guards, and prison resources could be great, given the
   management and safety concerns underlying the policy. See id. at 90 (noting
   that “[i]n the necessarily closed environment of the correctional institution,
   few changes will have no ramifications on the liberty of others or on the use
   of the prison’s limited resources for preserving institutional order”). Finally,
   DeMarco has not “point[ed] to an alternative that fully accommodates [his]
   rights at de minimis cost to valid penological interests.” Id. at 91. For these
   reasons, the district court did not err by concluding that DeMarco failed to
   demonstrate a violation of his First Amendment rights based on Bynum’s
   confiscation of his improperly stored religious materials pursuant to AD-
   03.72.
            Moreover, even if Bynum had violated DeMarco’s constitutional
   rights, the district court correctly found that Bynum was entitled to qualified
   immunity because his actions were objectively reasonable. “The doctrine of
   qualified immunity shields officials from civil liability so long as their conduct
   ‘does not violate clearly established statutory or constitutional rights of
   which a reasonable person would have known.’” Perniciaro v. Lea, 901 F.3d
   241, 255 (5th Cir. 2018) (quoting Mullenix v. Luna, 577 U.S. 7, 11 (2015)).
   But “[a]n official that violates a constitutional right is still entitled to qualified
   immunity if his or her actions were objectively reasonable.” Id. Bynum
   contends that he seized the materials because inmates can use unsecured
   items for trafficking and contraband purposes; this position is supported by




                                             5
Case: 20-11047     Document: 00516494649          Page: 6   Date Filed: 10/04/2022




                                   No. 20-11047


   evidence in the record as well as the law referenced above. DeMarco, who
   has the burden to rebut the qualified immunity defense, Baldwin v. Dorsey,
   964 F.3d 320, 325 (5th Cir. 2020), does not meaningfully do so.
                                                                AFFIRMED.




                                        6